Citation Nr: 0812940	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-33 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The veteran had service in the Special Philippine Scouts from 
June 1946 to July 1949.  The veteran died in July 1989 and 
his surviving spouse is the appellant in this matter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in October 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1989 due to CHF (congestive 
heart failure) secondary to hypertensive heart disease.  

2.  At the time of the veteran's death, he was service 
connected for malaria.  

3.  Congestive heart failure and hypertensive heart disease 
which caused the veteran's death were not manifested during 
his military service or for many years thereafter and they 
were not otherwise related to his service.

4.  The appellant's claim for accrued benefits was filed more 
than one year after the veteran's death and no claim was 
pending at the time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2007).

2.  The appellant is not entitled to accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2006 and March 
2006 VCAA letters effectively notified the appellant of the 
evidence needed to substantiate her claims as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that these letters implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  She was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that she may have.

Further, the February 2006 and March 2006 letters were sent 
to the appellant prior to the May 2006 rating decision from 
which this appeal originates.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Accordingly, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  To the extent that such notice may be 
deficient in any respect, such as with regard to an effective 
date, the matter is effectively moot in light of the 
following decision which finds that the preponderance of the 
evidence is against the appellant's claim.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty has 
been met in this case, as the RO has obtained all existing 
medical records identified by the appellant.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  As to any duty to 
provide a medical opinion on the cause of the veteran's death 
or whether it was linked to service, the Board notes that the 
record clearly shows that the veteran died of congestive 
heart failure and hypertensive heart disease and there is no 
indication of these disorders until decades after service or 
any competent evidence that suggests a link between the 
veteran's fatal disorders and service.  Under these 
circumstances, there is no duty to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

II.  Service Connection for the Cause of Veteran's Death

The appellant claims that service connection for the 
veteran's cause of death is warranted because his congestive 
heart failure and hypertensive heart disease, which were the 
causes of his death, were due to his military service.  

The surviving spouse of a veteran who had a service connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service connected disability was 
either the principal or a contributory cause of death.  For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating 
effects of a service connected disability must have made the 
decedent materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as cardiovascular disease, 
including hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

At the time of the veteran's death, he was service connected 
for malaria, which was rated as zero percent disabling 
because there were no residuals.

Service medical records make no reference to congestive heart 
failure, hypertensive heart disease, or any other 
cardiovascular problems.  Upon discharge in July 1949, the 
veteran's chest X-ray and heart were N.S.A. [no significant 
abnormality] and neither elevated blood pressure readings nor 
hypertension was noted.  His service medical records reflect 
that he was hospitalized for malaria and pulmonary 
tuberculosis.  These records also reflect a diagnosis of 
hookworm.  

A July 1989 Certificate of Death from the Republic of the 
Philippines shows that the veteran died on July [redacted], 1989, due 
to congestive heart failure and hypertensive heart disease.

Initially, the Board notes that there has been no assertion 
that congestive heart failure and hypertensive heart disease 
are directly related to combat service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Board notes that the veteran's death certificate lists 
the sole causes of death as congestive heart failure and 
hypertensive heart disease.  Upon review of the veteran's 
claims file, the Board notes that there is no evidence that 
the veteran had congestive heart failure and hypertensive 
heart disease or symptoms suggestive of these disorders in 
service.  The veteran's July 1949 separation examination 
noted that his chest X-ray and heart had no significant 
abnormalities.  Moreover, there is no evidence of complaints 
or treatment for the veteran's death causing disorders until 
they are listed on the death certificate.  Cumulatively, the 
evidence establishes that the fatal disease processes were 
not present in service or within one year of separation.

The Board notes that the appellant asserts that the veteran's 
congestive heart failure and hypertensive heart disease, 
which caused his death, were due to his military service.  
However, nothing in the record shows that his congestive 
heart failure and hypertensive heart disease were caused or 
aggravated by his military service, to include his service-
connected malaria.  Moreover, malaria was not identified as a 
principal or contributory cause of death.

In this regard, it is noted that the appellant, as a lay 
person, is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Likewise, the appellant's is 
not competent to render a medical opinion as to the cause of 
the veteran's death.

Given the absence of competent medical evidence linking the 
veteran's death to his active service, the Board finds that 
neither a service-connected disability nor the veteran's 
active service is the principal or a contributory cause of 
the veteran's death.  Accordingly, the Board concludes that 
the veteran's death was not due to a service connected 
disability or to his active service.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran who dies on or after December 1, 1962, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of death based 
on existing rating decisions or other evidence that was on 
file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  The application for accrued benefits must be filed 
within one year after the date of the veteran's death.  
38 C.F.R. § 3.1000.

In this case, not only did the appellant not file an 
application within a year of the veteran's death, but there 
also was no claim pending at the time of the veteran's death 
in July 1989.  Moreover, no entitlement to additional 
benefits under an existing rating or decision is indicated.  
Accordingly, the claim for accrued benefits is denied due to 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.


_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


